Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1 March 2021 have been fully considered but they are not persuasive. 
On pp. 5-9, the Applicant solely argues that the prior art used fail to recite the newly added limitation of “wherein a number of TTIs in the subframe is based on subcarrier spacing”.  The Examiner respectfully disagrees, and has provided an additional prior art Au supporting such features.
The Examiner also noted that Chen (US 2016/0295584) need NOT be used in the rejection anymore for the support of “a plurality of transmission time intervals (TTI) in a subframe” and “TTI is shorter than 1ms” because they are supported in the additional prior art Au.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship (US 2013/0003604) in view of Au (US 2016/0353436) and Au (US 2014/0071954).
Regarding claims 19 and 21, Blankenship describes a user terminal/method for a user terminal (fig. 8 & para. 115, UE 1300 with processor 1310 & I/O receiver 1360), comprising:
[a receiver that] receives downlink control information (DCI) and Physical Downlink Shared Channel (PDSCH) by using a transmission time interval (TTI) contained in one subframe (fig. 1 & para. 16, UE receives DL subframe 110 comprising control channel region (information) and PDSCH 130 region, the PDSCH region comprising additional E-PDCCH (DCI) multiplexed with PDSCH, para. 94, 97, 100);
[a processor that] controls to receive the PDSCH through at least one of the plurality of TTIs based on the downlink control information, using E-PDCCH & PDSCH which are multiplexed in a TTI).
[the receiver] receives the downlink control information (DCI) through a TTI among the plurality of TTIs in the subframe, following a given number of symbols where a first downlink control channel is allocated (fig. 4 & para. 94 & 97, extended or additional E-PDCCH (DCI) for the E-PDCCH is received by the UE in the PDSCH region 130, after (following) the regular PDCCH (first downlink control channel) received at the control channel region 120, within a TTI).
Blankenship fails to further explicitly describe:
a plurality of transmission time intervals (TTI) in a subframe;
the length of the first TTI is shorter than 1ms; and

Au ‘436 also describes wireless TTI transmission in subframes (abstract), further describing:
a plurality of transmission time intervals (TTI) in a subframe, wherein the length of the first TTI is shorter than 1ms, and the number of TTIs in the subframe is based on subcarrier spacing (para. 54, frame 1400 splitted into segments (subframes), where in the 1410 15khz sub-band (sub-carrier spacing) there are two (twice as many) 0.25ms TTIs as the 1420 30khz sub-band with 0.5ms TTIs).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that in the subframe of Blankenship that there are plural TTIs with a (first) TTI shorter than 1ms and the number of TTIs are based on subcarrier spacing as in Au ‘436.
The motivation for combining the teachings is that such adaptive frame structures may efficiently support different traffic types in modern wireless networks (Au ‘436, para. 3).
Blankenship also fails to further explicitly describe:
a second downlink control channel [equated to TTIs have different TTI lengths as per specification of instant application”].
receives the downlink control information (DCI) through a second TTI among the plurality of TTIs in the subframe, following a first TTI among the plurality of TTIs where a first downlink control channel is allocated, and wherein the second TTI has a length that is different from a length of the first TTI.
Au ‘954 also describes transmission of TTIs (title), further describing:

receives the downlink control information (DCI) through a second TTI among the plurality of TTIs in the subframe, following a first TTI among the plurality of TTIs where a first downlink control channel is allocated, and wherein the second TTI has a length that is different from a length of the first TTI (comparing fig. 6 of instant application fig. 3 & corresponding description in Au prior art, Au teaches multiple TTIs 311,312 & 313 of different sizes where within each TTI there are different control channels (see Au, fig. 3's legend) with their respective contents. For example, DCI contents (part 1 & part 2) may be enclosed in both first & second TTIs (any of 311,312, & 313).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that downlink control channel of Blankenship to comprise a second downlink control channel with second TTI having a different length of first TTI as in Au.
The motivation for combining the teachings is that this will satisfy latency requirements and/or desired throughput performance under same network conditions (Au, para. 20).
Regarding claims 20, Blankenship describes:
the processor informs of a capability for reception of the downlink control information (DCI) and PDSCH by using the plurality of TTIs (fig. 1 & para. 16, UE receives DL subframe 110 comprising control channel region (information) comprising new configuration/allocation of the E-PDCCH (DCI) and PDSCH within the originally-intended PDSCH region 130, para. 97);

the processor controls, based on the information, to receive the downlink control information and the PDSCH (fig. 8 & para. 115, UE 1300 comprising processor 1310 controls where to extract E-PDCCH (DCI) and PDSCH based on the received configuration/ allocation).

Conclusion
The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469